Allow me to congratulate
you, Sir, on your election to the presidency of the General
Assembly. With your experience and dedication to the
goals of this Organization, you will guide us wisely and
effectively in our work this year.
And important work it is, for as the century draws
to a close, our security is more precarious than ever. The
spectrum of threats is wide and growing. Traditional
dangers persist, including the proliferation of weapons.
But new threats — terrorism, crime and drugs — arise
from a world in which the face of conflict has changed.
Economic and social insecurity for the majority of our
global population is on the rise. Increasingly, it is the
well-being of individuals that is directly at stake.
(spoke in French)
There is an urgent need for solutions. The
interdependence of all of our lives is unprecedented. It is
essential for us to work together to confront these
challenges. This means working through a vibrant United
Nations. For Canada, the universal values set out in the
Charter have acted as our moral compass in setting our
global agenda. The United Nations system serves as the
instrument in achieving our goals.
(spoke in English)
At the same time we recognize that the United
Nations faces its own worries, and it, too, must change.
But a strong, reinvigorated United Nations is still the best
foundation for the future. As the contours of that future
emerge, there is reason for hope. While old realities of
power persist, a new system based on humanitarian
standards, practices and law based upon needs and human
security is beginning to show through.
Perhaps this new reality can best be seen in the
common effort to eliminate anti-personnel landmines. The
Secretary-General has hailed the adoption of the Ottawa
Convention as an unprecedented achievement — one
accomplished through a unique partnership of non-
governmental organizations, Member States and
international groups working together to eliminate a
weapons system that victimizes the innocent.
23


Last week, Burkina Faso deposited the fortieth
ratification of the treaty, thereby crossing the threshold
needed to bring the treaty into force. This treaty, which has
already attracted 130 signatories and 41 ratifications, will
become part of the international legal framework as of 1
March next year. We welcome the offer by Mozambique to
host the first meeting of the States parties to the
Convention. We continue to urge those who have not done
so to sign and ratify the Convention and join in this
international endeavour.
But entry into force is just the first important step in
bringing the treaty to life. Now we have to meet the
treaty?s goals. An effective coalition for action must work
together in this next phase to take the mines out of the
ground and to help the victims. The United Nations,
through its mine action service, will mobilize and
coordinate the efforts of the international community.
At the signing of the treaty on landmines in Ottawa
last December, countries pledged $0.5 billion for mine
action. My own Government has allocated $100 million as
Canada?s contribution to rid the world of these very cruel
weapons. We have already put the money to work in some
of the most severely affected States, with projects in
Mozambique, Cambodia, Bosnia and Central America. Now
we must put everyone?s resources to work.
Landmines are not the only weapons that take a tragic,
disproportionate toll on civilian populations. Small arms
and light military weapons — cheap and easy to transport,
smuggle or hide — have become the tools of choice for
smugglers, terrorists and criminals.
The challenges arising from the proliferation and
widespread abuse of small arms and light weapons are
complex. But the impact on all of us, especially the most
vulnerable, is direct and devastating. Eighty per cent of the
victims are women and children. There are no easy
solutions and no shortcuts. We cannot, however, afford to
shrink from facing such a pervasive threat to our security.
In Canada we pursue a three-pronged approach, dealing
with the legal trade, illicit trafficking and peace-building
challenges of small-arms proliferation. We hope, by
working with others in the United Nations, to see the use
of this terrible weapon come to an end.
Illegal drug-trafficking also threatens our peoples?
security. The drug trade affects governance, undermines
human rights and promotes cross-border conflicts. That is
why Canada has proposed a Foreign Ministers? dialogue
group in the Americas. We hope that this will be a forum
which can provide guidance and generate ideas to help us
curtail the collateral impact of the drug trade on
Governments and on society. These and other emerging
threats to our security, including terrorism, crime and
environmental degradation, affect every one of us but are
beyond the reach of any of us alone. They demand global,
integrated solutions, which the United Nations is best
suited to provide. The International Convention for the
Suppression of Terrorist Bombings, concluded last year,
ongoing work in developing a convention on transnational
organized crime and the Kyoto Protocol to the United
Nations Framework Convention on Climate Change — all
show that we are capable of working together to enhance
our human security.
Moving the human security agenda forward also
requires that we redouble efforts to address the root
causes of conflict and risk. Peace and stability are
indispensable to security, but they are not, regrettably,
humanity?s birthright. They must be built. Two years ago,
we launched the Canadian Peace-building Initiative. Its
objective is to address the unique challenges of societies
recovering from conflict. Through this initiative, projects
have been undertaken in Guatemala to assist civil society
to implement the peace agreements, in Bosnia to promote
awareness of the peace accords, in Mozambique to
support a programme to exchange weapons for farming
tools, and in West Africa to support the initiative led by
Mali to promote a West African arms moratorium. These
are small steps, certainly, but constructive ones in
working locally to build peace.
Today, I am pleased to release a report entitled
“Peace in Progress”, which documents the results
obtained to date and the wide range of partners with
whom we have worked. As the title suggests, Canada
intends to carry on with its partners in empowering those
working to build peaceful and stable societies in their
own countries.
It has been a half-century since a distinguished
Canadian international civil servant, John Humphrey,
wrote the first draft of the Universal Declaration of
Human Rights. Since then over 60 international human
rights instruments have been adopted. Countries have
shown a new and welcome willingness to cooperate with
the international human rights system.
But we must build on that progress, and one of the
most important ways that the Assembly can make its
contribution this year is to support a strong United
Nations declaration on human rights defenders to protect
24


those who are protecting those whose human rights are
being abused.
(spoke in French)
The growing integration of human rights, including
women?s rights, into all other aspects of United Nations
activity is a recent and important breakthrough. On the
fiftieth anniversary of the Universal Declaration of Human
Rights, the conditions exist to achieve progress in attaining
the goals set out by its drafters. This is good news.
However, a review of the human rights situation around the
globe makes it painfully clear that we remain far short of
these goals.
We need to take advantage of the momentum that this
anniversary presents. The United Nations human rights
system must be assured of both the political support of the
membership and increased regular budget financing if it is
to do the job we have entrusted to it.
(spoke in English)
The growth of intra-State conflicts caused by
differences of religion, language, race or ethnicity has
reinforced the need to protect marginalized groups. To do
so, both Governments and civil society must have ready
access to information about human rights situations around
the world. To this end, Canada has launched for the record
an annual report drawn from United Nations sources, which
we are making available on the Internet to provide constant
updated information concerning human rights around the
globe.
Certainly, of those at risk from conflict, none are more
at risk than children. The targeting of children in
warfare — both as fighters and as victims — is intolerable.
The ground-breaking efforts of Graça Machel and the work
of the Secretary-General?s Special Representative for
Children and Armed Conflict, Olara Otunnu, merit special
and ongoing support.
Enhancing human security also requires establishing
legal instruments. The agreement in Rome to establish the
International Criminal Court is a major fundamental step
towards that goal. This Court will help to deter some of the
most serious violations of international humanitarian law.
It will help give new meaning and global reach to
protecting the vulnerable and the innocent. By isolating and
stigmatizing those who commit war crimes or genocide and
removing them from the community, it will help end cycles
of impunity and retribution. Without justice there is no
reconciliation, and without reconciliation there can be no
peace.
We need to move forward urgently in making the
Court a reality. We should begin during this session of
the General Assembly to bring the Court into operation.
We who have supported the Court should ratify the
Statute as soon as possible. We must also work to
understand and address the concerns of those States that
remain hesitant about the Court — without diluting its
effectiveness. Ultimately, we must ensure that we have an
institution that will be credible, responsible and effective.
Respect for civil and political rights is necessary, but
in itself is not sufficient to create the conditions for stable
societies. Stability also requires economic and social well-
being.
Regrettably, statistics show that countries with the
lowest income are much more likely to fall victim to
violent conflict than others. The number of people whose
basic human needs are not being met remains
unacceptably and dangerously high. A quarter of the
world?s people live in severe poverty; more than 800
million face malnutrition; 180 million children under the
age of 14 work as child labourers. As the United Nations
human development index makes clear this year, the gap
between the haves and the have-nots continues to grow.
Countries overburdened by debt are less likely to be
developed and more likely to succumb to conflict.
Reducing the debt of the least developed nations allows
them to devote more resources to basic human needs.
That is why at the summit of the Organization of African
Unity (OAU) in Ouagadougou I announced a $20 million
contribution to the African Development Bank to support
the most heavily indebted African countries. That is also
why Canada has forgiven virtually all development-related
debt owed to us by the least developed countries —
almost $1 billion — and why we encourage others who
have not already done so to do likewise.
I think we all recognize that globalization presents
opportunities, but it also exposes all of us, especially the
most vulnerable, to greater economic and social
insecurity. The international financial turmoil of the past
months vividly demonstrates the impact these crises can
have on the daily lives of the least fortunate. It means
that we need to be sensitive to the social consequences of
financial volatility. And when crisis strikes, the United
Nations and its specialized agencies have a special
responsibility to assist those most severely affected.
25


There is no greater threat to our security than nuclear
proliferation. In 1945, Canada, despite the experience of the
most destructive war in history, decided to forgo the
nuclear option even though, as a participant in the
Manhattan Project, we had the technical capability and
material capacity to build our own nuclear weapons. In
1968, the Government of Canada confirmed that decision
and joined the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT). Every subsequent Canadian Government
has reaffirmed that commitment, and we have spent much
diplomatic effort to persuade others that nuclear weapons
are the problem, not the solution.
The non-proliferation regime has enhanced everyone?s
security. The credibility of that regime has been severely
tested over the years, but particularly over the past six
months. India?s and Pakistan?s nuclear tests put the entire
non-proliferation regime in jeopardy. Nuclear testing
undermines the basic goals and objectives of the Non-
Proliferation Treaty and the Comprehensive Nuclear-Test-
Ban Treaty. Testing puts all of us, not least the people of
the testing countries themselves, at greater risk. Therefore,
there can be no condoning these actions.
And there must be no rewards. We must not legitimize
the claims of would-be nuclear Powers, or confer any new
status on proliferators. We listened carefully to the
presentations of the Presidents of India and of Pakistan this
week and we welcome the indications they gave that they
would sign the Comprehensive Nuclear-Test-Ban Treaty.
But it is important to reiterate that Security Council
resolution 1172 (1998) calls upon India and Pakistan to sign
the Treaty without conditions, to participate purposefully in
the negotiations on a cut-off treaty on fissile materials, to
stop the weaponization of their nuclear programmes, to
impose strict export controls on nuclear technology and to
embrace fully the non-proliferation regime. We urge them
to do so.
In that spirit, we welcome India?s and Pakistan?s
decision to relaunch their dialogue on Kashmir. We also
recognize that preventing horizontal proliferation, while
crucial, is no more important than preventing vertical
proliferation. Nuclear disarmament is the other half of the
nuclear bargain. That bargain is a balance of responsibilities
and obligations undertaken by nuclear-weapon and non-
nuclear-weapon States alike. Not all nuclear-weapon States
have begun to fulfil their obligations under Article VI of
the Non-proliferation Treaty, and we call upon them to
fulfil their responsibilities.
As we all recognize, this period of globalization
multiplies the challenges. It is Canada?s conviction that a
dynamic, responsive and flexible United Nations system
is the best way, perhaps the only way, to meet these
challenges.
(spoke in French)
To fulfil its leadership responsibilities, the United
Nations must be assured of reliable and adequate funding.
We cannot revitalize the United Nations so long as
Member States, particularly the most wealthy and
fortunate among them, contribute less to a system from
which they demand more. Renewal can be achieved only
if Member States pay their assessed dues, present and
past due, on time and without conditions.
(spoke in English)
Let me now speak of the Security Council. The
Security Council remains at the centre of what the United
Nations is all about: protecting against conflict and human
risk. However, the Council?s legitimacy is increasingly
being questioned. To remain credible, the Council must
re-examine traditional interpretations of its mandate. The
Council needs to broaden its horizons in addressing
emerging threats which impact on our security. Thematic
debates on these issues, in which all Member States can
participate, are a good step. The addition of peace-
building to the Council?s range of responses to threats to
peace and security is also welcome.
But the Council must also be more willing and more
consistent in both how and when it becomes involved.
The Council belongs to all Member States. It cannot be
allowed to focus on solving the problems of one region
and be indifferent to those of others.
The way the Council does its work must be more
open and more transparent. For example, Member States
involved in and affected by matters before the Council
must be allowed to exercise their Charter rights. Far from
constraining the Council?s efficiency, this will improve
the decisions it takes and render its actions more
effective. The trend for permanent members increasingly
to assume more control over the agenda, thereby
marginalizing elected members, runs counter to the
democratic principles which so inform our political
institutions at the close of the twentieth century. The
distinctions between permanent and elected members need
to be narrowed rather than widened.
26


In sum, the Council we need for the next century must
be more responsible, more accountable and less
impenetrable. We hope that members will support Canada
in advancing these aspirations.














